Citation Nr: 0940810	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of rubella, 
to include multiple joint pain and swelling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1975 to July 1975, and had subsequent service in the Air 
National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO in Albuquerque, 
New Mexico.  A personal hearing was held before an RO hearing 
officer in January 2007.


FINDINGS OF FACT

Rubella treated during a period of active duty for training 
in 1975 was acute and transitory with no chronic residuals.


CONCLUSION OF LAW

Claimed chronic residuals of rubella, to include multiple 
joint pain and swelling were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2004.  Additional notice, including 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim was sent to her in a 
January 2007 letter.  The appeal was readjudicated in April 
2007.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the RO.  The 
appellant's representative has contended that a VA 
examination should be performed to determine whether the 
appellant's current joint disorders are related to her 
rubella infection in service.  The Board recognizes that the 
evidence of record need only indicate that a claimed 
disability may be associated with an incident of service, 
which is a low threshold, to trigger VA's duty to provide a 
medical nexus opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The Board finds that in this case a VA examination 
is not required, as a competent private medical opinion on 
this point is already of record.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which a veteran was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  
Reserves includes the National Guard of the United States.  
38 U.S.C.A. § 101(26), (27).  Duty, other than full-time 
duty, performed by a member of the National Guard of any 
State, is considered to be inactive duty training.  38 C.F.R. 
§ 3.6(d)(4).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant contends that she incurred rubella (German 
measles) during her active duty for training in 1975, and 
that this disease caused chronic joint pain and swelling of 
multiple joints.  She asserts that during service, one of her 
doctors told her that later in life her joints would be 
affected by her illness with rubella, particularly the lower 
extremities.  In October 2004, she stated that she began to 
have joint pain in her hips and legs in the late 1980s, and 
that she received chiropractic treatment for this complaint.

Service treatment records reflect that in mid-April 1975, she 
was hospitalized for two days with an upper respiratory 
infection and rash that was diagnosed as rubella.  She was 
treated conservatively and the rash dissipated spontaneously.  
She was discharged to duty with a 5-day "PC" waiver for 
knee effusion secondary to rubella.

On subsequent periodic medical examinations performed in the 
Air National Guard in May 1976 and August 1977, the 
appellant's upper extremities, lower extremities, feet, and 
spine were all listed as normal.  In both May 1976 and July 
1977, the reviewing examiner noted that the appellant had 
swollen joints with Rubella in April 1975, with no 
complications and no sequelae.  

In a May 1976 report of medical history, the appellant 
reported that she did not know if she had ever had swollen or 
painful joints.  In July 1977, she reported a history of 
swollen or painful joints.  

Post-service medical records are negative for a diagnosis of 
rubella or of chronic residuals of rubella, and are negative 
for a diagnosis of any disability of the joints until 2002.

Private medical records dated from 1999 to 2004 reflect 
treatment for osteoarthritis of the upper and lower 
extremities, and low back pain, among other conditions.  In a 
May 1999 health history form, the appellant reported that she 
had arthritis due to having German measles.  In August 2002, 
an X-ray study showed degenerative joint disease of the 
knees, with effusion on the left.  In September 2002, the 
appellant reported a family history of arthritis, and 
complained of left knee pain since April 2002.  In answer to 
the question of whether she had arthritis/joint pain or 
swelling, she wrote "?."  A September 2002 letter from 
M.J.A., MD, reflects that an X-ray study showed moderate 
osteoarthritis of the left knee.  

A February 2004 letter from a private physician, L.A.P, MD, 
who is Board-certified in internal medicine and rheumatology, 
reflects that the appellant was seen for complaints of 
diffuse arthralgias and myalgias.  She reported that she had 
rubella in 1975, during military service.  She said her knees 
were quite swollen at the time, but apparently did not have 
any immediate sequela subsequent to that.  She reported that 
she had since noticed occasional clicking in her knees, and 
over the last ten years, had increasing symptoms with respect 
to myalgias, arthralgias, etc.  She said that in the winter 
she had pain in her knees, ankles, and hips, and also 
reported pain in the low back, hands, wrists, and feet.  
After an examination, Dr. P. diagnosed flexor tenosynovitis, 
plantar fasciitis, osteoarthritis in the upper and lower 
extremities, trochanteric bursitis, and low back pain likely 
secondary to osteoarthritis, and stated, "I really don't 
feel there is much likelihood that this is related to her 
previous episode with Rubella at this time."

Subsequent private medical records reflect that the appellant 
has been diagnosed with osteopenia.

The file contains an October 2006 letter from the appellant 
to another physician's office requesting a medical opinion 
linking her current joint pain with adult-onset rubella in 
1975.  A January 2007 handwritten note from the physician's 
office indicates, "I am presently researching possible links 
between [the appellant's] prior rubella Dx and ongoing 
arthritis problems including possible molecular diagnostic 
studies."

At her January 2007 hearing, the appellant and her 
representative stated that they planned to submit a medical 
opinion from Dr. R., and the RO hearing officer agreed to 
hold the record open for 90 days in order for this opinion to 
be obtained.  To date, the appellant has not submitted this 
opinion or any additional medical evidence since the hearing.

There is no medical evidence linking any of the appellant's 
current joint disorders with service.  The Board notes that 
the appellant was diagnosed with rubella in service.  
However, none of the evidence on file specifically links the 
appellant's current flexor tenosynovitis, plantar fasciitis, 
osteoarthritis in the upper and lower extremities, 
trochanteric bursitis, and low back pain likely secondary to 
osteoarthritis with rubella or with any other events of 
service.  In fact, a private physician, Dr. P., specifically 
opined that he did not feel there was much likelihood that 
her joint disorders were related to her prior episode of 
rubella.

Although another private doctor indicated that he was 
researching the question of whether the appellant's current 
joint disorders are related to in-service rubella, he did not 
provide a medical opinion providing such a medical nexus.


The appellant is competent to report that she experiences 
joint pain and swelling.  However, she cannot provide a 
competent opinion that her current joint disability is 
causally related to rubella in service.  The evidence of the 
passage of so many post- service years before documentation 
of a joint disability along with normal clinical findings on 
service medical examinations in 1976 and 1977 contradict her 
assertions that she has had joint pain and swelling since 
separation from ACDUTRA in 1975, and, therefore, the 
statements that she has had a continuity of symptomatology 
since service are not credible and carry no probative weight.  
See Buchanan v. Nicholson, supra; Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000).  The private physician, Dr. P. 
is competent to render such an opinion and his conclusion 
carries much probative weight.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In summary, the record fails to show competent and probative 
evidence of chronic residuals of rubella in service or 
evidence of a joint disorder for many years thereafter, and 
the preponderance of the evidence is against a finding that 
the current joint disorders are due to or aggravated by 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for residuals of rubella, to include 
multiple joint pain and swelling, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


